UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 5, 2009 (Exact name of registrant as specified in its charter) Connecticut 1-15052 06-1541045 (State or other jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 157 Church Street, New Haven, Connecticut (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code (203) 499-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition On August 5, 2009, UIL Holdings Corporation (the Registrant or UIL Holdings) issued a press release announcing its financial results for the three and six month periods ended June30,2009 and the narrowing of its 2009 earnings guidance.A copy of the Registrant's press release is attached hereto as Exhibit99. Item 7.01 Regulation FD Disclosure On August 6, 2009, UIL Holdings will conduct a web cast conference call with financial analysts, beginning at 10:00 a.m. eastern time.Executive management will present an overview of UIL Holdings’ financial results followed by a question and answer session.Interested parties, including analysts, investors and the media, may listen live via the internet by logging onto the Investors section of UIL Holdings’ website at http://www.uil.com. As part of the conference call, James P. Torgerson, President and Chief Executive Officer, Anthony J. Vallillo, President and Chief Operating Officer of the Registrant’s subsidiary, The United Illuminating Company (UI), and Richard J. Nicholas, Executive Vice President and Chief Financial Officer, will present items previously not disclosed in reports filed by the Registrant with the Securities and Exchange Commission.Among these items, which relate to the Registrant’s subsidiary, UI, are (a) an update on the 10-year distribution and transmission capital expenditure program and (b) revised average rate base projections and (c) a discussion of UI’s smart grid grant application.A copy of the Registrant's presentation is attached hereto as Exhibit99.1. The information in this Form 8-K shall not be deemed to be “filed” for the purposes of Section 18 of the Securities and Exchange Act of 1934 (the Exchange Act), or otherwise subject to the liabilities of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Use of Non-GAAP Measures UIL Holdings believes earnings per share (EPS) information as presented in its earnings guidance is useful in understanding the earnings expectations for the business, as a whole.The amounts presented in the earnings guidance show the EPS from continuing operations for each of UIL Holdings’ lines of business.EPS is calculated by dividing the projected 2009 net income from continuing operations for each line of business by the projected average number of shares of UIL Holdings common stock outstanding for 2009.Total EPS from continuing operations is a generally accepted accounting principles (GAAP)-basis presentation. Certain statements contained herein, regarding matters that are not historical facts, are forward-looking statements (as defined in the Private Securities Litigation Reform Act of 1995).These include statements regarding management’s intentions, plans, beliefs, expectations or forecasts for the future.Such forward-looking statements are based on UIL Holdings’ expectations and involve risks and uncertainties; consequently, actual results may differ materially from those expressed or implied in the statements.Such risks and uncertainties include, but are not limited to, general economic conditions, legislative and regulatory changes, changes in demand for electricity and other products and services, unanticipated weather conditions, changes in accounting principles, policies or guidelines, and other economic, 2 competitive, governmental, and technological factors affecting the operations, markets, products and services of UIL Holdings’ subsidiary, The United Illuminating Company.The foregoing and other factors are discussed and should be reviewed in UIL Holdings’ most recent Annual Report on Form 10-K and other subsequent periodic filings with the Securities and Exchange Commission.Forward-looking statements included herein speak only as of the date hereof and UIL Holdings undertakes no obligation to revise or update such statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events or circumstances. Item 9.01 Financial Statements and Exhibits (d) Exhibits – The following exhibits are filed as part of this report: 99 Press release, dated August 5, 2009. Presentation on Second Quarter 2009 Results. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UIL HOLDINGS CORPORATION Registrant Date:8/05/09 By/s/ Richard J. Nicholas Richard J. Nicholas Executive Vice President and Chief Financial Officer 4 Exhibit Index Exhibit Description 99 Press Release dated August 5, 2009. Presentation on Second Quarter 2009 Results. 5
